Citation Nr: 1728782	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) as a member of the Army National Guard from March 29, 1973 to August 10, 1973.

This matter comes before the Board of Veterans' Appeals from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In July 2016, the Board remanded these issues for further development. The issue of entitlement to service connection for a right knee disability is ready for adjudication. See Stegal v.West, 11 Vet. App 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current right knee disability is not due to any inservice event, injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A January 2013 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a right knee condition. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO was unable to obtain the Veteran's service records or post-service treatment records.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records and military service records are incomplete in this case. The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). As will be explained below, the Board finds that the heightened duty to assist has been met.

The RO has made several attempts at obtaining the Veteran's service records and service treatment records. In October 2014 and November 2014, the RO requested records from the Puerto Rico Army National Guard. In April 2015, the Puerto Rico National Guard stated that it did not have any of the Veteran's records. In July 2016, September 2016, and November 2016 the RO requested records from the National Guard Bureau. In October 2016, the RO contacted, by phone, a representative at the National Guard Bureau. The representative stated the National Guard Bureau did not have the Veteran's records, but would contact the RO after investigating. The representative did not call the RO back. In December 2016, the RO issued a formal finding that the Veteran's records were unavailable and any further attempts would prove futile. 

Regarding VA's duty to notify of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159 (e), the RO informed the Veteran of the records VA was unable to obtain in a December 2016 letter, the RO adequately addressed its efforts to obtain the records, collectively. In the December 2016 letter, the RO asked the Veteran to provide any copies of the service treatment records in his possession. Therefore, the duty to notify the Veteran of VA's inability to obtain the service treatment records has been satisfied. The case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Regarding the VA's duty to assist the Veteran in obtaining post-service treatment records, the RO sent a letter to the Veteran requesting him to complete an Authorization and Consent to Release Information VA Form and a General Release for Medical Provider Information VA Form in July 2016. In August 2016, the Veteran responded that his private physician is no longer working. The Veteran has provided no other information as it relates to his claimed disabilities. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that there was no VA examination provided or opinion obtained with regard to the claim for service connection for a right knee condition. As explained below, a VA examination is not warranted.

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issue of entitlement to a service connection for a knee condition. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection for a Right Knee Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes." 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c). The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172  (2010). Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA. 

The Veteran submitted his DD-214 which demonstrates he had a period of ACDUTRA as a member of the Army National Guard from March 29 to August 10, 1973. Therefore, none of the above presumptions apply to the Veteran's claim. 

As noted above, there are no service treatment records available. The Veteran stated in his December 2012 Application for Compensation or Pension that he did not receive treatment at VA medical facility. 

The only post-service medical evidence is a September 2012 letter from the Veteran's private physician. The Veteran's private physician stated that the Veteran had a history of a right knee problem. The private physician stated that the Veteran had surgery twice due to pain, swelling and instability secondary to a meniscal problem. The private physician stated that the Veteran claimed he had a certificate that limited him from certain physical activities during convalescence time. The Veteran stated to his medical physician that the Veteran brought this certificate to the National Guard and he was excused and sent home. The Veteran reported to his physician that the Veteran received a letter that discharged him from service without being evaluated by a medical board.  

The Veteran provided no evidence other than a private medical letter. The Veteran did not state how he injured his knee or provide a statement concerning any injury or incident that occurred in service. Therefore, because there is no evidence of an in-service event or injury, the Veteran does not meet the second prong of service connection. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board notes that the Veteran requested a VA compensation and pension examination. Regarding a VA examination for a knee condition, in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case there is no evidence of an in-service injury or event that would cause a right knee condition. Therefore, despite the low bar set by McLendon, a VA examination is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee condition, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Entitlement to service connection for a right knee disability is denied. 


REMAND

The Veteran claimed bilateral hearing loss. The Veteran's private physician stated that the Veteran presented with bilateral hearing problems, more pronounced on his right ear. The Veteran's private physician stated that the Veteran was exposed to high frequency arms fire noise in service, especially rifle and mortar. The private physician opined that it is at least as likely as not that his hearing problem is service connected due to noise exposure while in service. The Veteran submitted his DD 214. The Veteran's DD 2-14 states that he had proficiency in the M-16 rifle.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold. Id. Thus, in light of Veteran's private physician's letter and his certification with a rifle a VA examination should be obtained to determine the probable etiology of any hearing loss. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiological examination. The examiner should determine whether any current bilateral hearing loss is etiologically related to the Veteran's period of ACDUTRA. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion based on the bilateral hearing loss diagnosis of record reference above regarding: 

Whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss is etiologically related to an in-service injury, disease, or event.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2. Then, readjudicate the issue on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


